Title: To Thomas Jefferson from the Commissioners of Accounts for the States, 13 March 1793
From: Commissioners of Accounts for the States
To: Jefferson, Thomas



Sir
Office of Accounts March 13th. 1793

We have to Request that we may be furnished with an authenticated Copy of the last enumeration in Conformity to the Sixth Section of the act of Congress pass’d the 5th: Augst: 1790, entitled An Act to provide more effectually for the settlement of the Accounts between the United States and the Individual States. We have the Honor to be sir Your Obedt: hble: servts

Wm. Irvine
John Kean
Wry: Langdon

